Citation Nr: 1530655	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-23 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a waiver of recovery of overpayment of Department of Veterans Affairs (VA) education benefits under the Montgomery GI Bill (MGIB) (chapter 30) in the amount of $4852.40.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military service from September 2005 to July 2007.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2013 Administrative decision from the Department of Veterans Affairs (VA) Regional Processing Office in Buffalo, New York.  This decision denied a waiver of indebtedness in the amount of $4,852.40.  


FINDINGS OF FACT

1. A valid overpayment in the amount of $4,852.40 was created due to the receipt of education benefits and the Veteran unenrolled from the University without informing the VA.  

2.  The Veteran was at fault in the debt's creation, as he obtained educational benefits for books that were not purchased as well as coursework that was not completed.  

3.  The recovery of the VA benefits would cause unjust enrichment and nullify the objective for which the benefits were intended.  

4.  Undue financial hardship has not been demonstrated by the Veteran.  


CONCLUSION OF LAW

1.  The overpayment of education benefits in the amount of $4,852.40 was properly created.  38 U.S.C.A. §§ 1521, 5112 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2014).  

2.  The recovery of the overpayment of VA education benefits in the amount of $4,852.40 would not be against equity and good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.501 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has appealed his claim to the Board for waiver of overpayment that was created when he applied for Chapter 30 educational benefits and withdrew from his courses but failed to inform the VA of his withdrawal and spent the money the VA sent for his education on other purposes.  

The Veteran was awarded education benefits in August 2012.  The Veteran was granted a benefit of $4,454.46 for 12 credit hours for the dates of August 1, 2012 to July 1, 2013.  He was informed that the VA issued tuition and fees to his school on his behalf in the amount of $4,454.46 for the academic year beginning August 1, 2012 and ending on July 31, 2013.  The Veteran was informed that he was entitled to receive $2,106.00 a month for each full month of training during the certified period to serve as a housing allowance.  The Veteran was also sent $500.00 as an aggregate payment for books and supplies.  

The letter stated that the Veteran must promptly notify his school's veterans certifying official and VA if there was any change in his enrollment.  Generally, the VA cannot pay for courses he does not attend or withdraw from; courses he completes but receives a grade which will not count toward graduation; or change in active duty status.  He was informed in huge bold letters "You are responsible for ALL debts resulting from reductions or terminations of your enrollment even if the payment was submitted directly to the school on his behalf."  

On August 30, 2012, the Veteran was sent a letter informing him that due to a change in enrollment for the term beginning on July 9, 2012 an overpayment was created.  The VA calculated that there was an overpayment of $213.00 for tuition and fees due to a reduction in total credit hours.  The Veteran only received 3 credit hours and was charged $985.00.  There was a total overpayment of $1,353.08 for his monthly housing allowance.  The total overpayment and resultant debt was $1,566.08.  On August 31, 2012, the Veteran was informed that his school returned the $213.00 in overpayment for the term July 9, 2012 to August 17, 2012 and his tuition and fee overpayment debt was resolved.  

In November 2012, the VA sent a letter to the Veteran's school informing them of an overpayment of $4,454.46 for the enrollment period of August 29, 2012 to December 19, 2012.  The Veteran did not attend classes during this period.  The school was requested to repay the debt.  The same letter was sent to the Veteran and he was again informed that he was responsible for all debts resulting from corrections, reductions, or terminations of his enrollment even if the payment was submitted directly to the school.  He was told that there was an overpayment of $4,454.00 for tuition and fees and a $500.00 overpayment for books and supplies.  

The Veteran sent a letter to the VA to support his claim for a waiver.  In this letter, he stated that he was in so much debt that he used the money sent to him to pay bills.  He requested a waiver because repayment would cause him unimaginable suffering.  He was unemployed; recently found a job, but continues to be in debt.  

In February 2013, the Veteran was informed by the VA that his request for a waiver was denied because there was evidence of bad faith and to pursue the debt would not violate equity and good conscience.  

The Veteran submitted a notice of disagreement in March 2013 stated that he originally enrolled in classes, but then he was offered a job and forgot to un-enroll.  He did not remember to do so until the school sent him a letter regarding classes.  He claims that he dropped the classes and informed the Veterans certifying officer at his school, but he does not claim to have ever informed the VA.  He states that he did not check his account, did not realize that the VA was paying him to attend school and used the money to pay his bills.  The Veteran claims that he did the "right thing" and cancelled and his classes.  He claims "this is not his fault" because he "did not cause or know of this overpayment" and that he "did not ask for this, I withdrew from my classes and to my understanding the school notifies the VA from that point and my obligations are done."  The Veteran then states that he purchased a new home in November 2012.  With all the new payments with his mortgage, car payment, insurance, credit cards and other bills, he believes that repaying the money to the VA will cause him great financial distress.  

Chapter 30 of Title 38, U.S. Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See generally 38 U.S.C.A. §§ 3001-3036 (West 2014).  VA will pay Chapter 30 educational assistance to an eligible Veteran while he is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130 (2014).

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.

The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  There shall be no waiver of an overpayment, or any interest, in any case where there is an indication of fraud or misrepresentation of a material fact on the part of the debtor (in this case, the Veteran), however.  38 U.S.C.A. § 5302(c) 

The Veteran has stated that the debt was validly created, and as he has conceded this point, the Board will only evaluate whether or not he is entitled to a waiver of recovery of the overpayment.

Recovery of an overpayment of VA benefits may be waived if recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to various elements, which are not intended to be all-inclusive.  The elements are the fault of the debtor where such actions contribute to creation of the debt, balancing of faults where VA fault is also involved, whether collection of the debt would cause the debtor undue financial hardship by depriving him of basic necessities, whether collection would defeat the purpose of the VA benefit, whether failure to make restitution would result in unjust enrichment, and whether reliance on VA benefits resulted in relinquishment of a valuable right (i.e., changing position to one's detriment).  38 C.F.R. § 1.965(a).

Where fraud, misrepresentation, or bad faith on the part of the Veteran is shown, denial of waiver of recovery of an overpayment may be made without regard to factors considered in applying the equity and good conscience standard.  38 U.S.C.A. § 5302.  Bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from a VA benefit/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the Government.  38 C.F.R. § 1.965(b)(2).  In order to establish misrepresentation, the VA must show that there was a willful misrepresentation of a material fact or the willful failure to disclose a material fact with the intent of obtaining or retaining, or assisting an individual to obtain eligibility for VA benefits.  In order to determine whether misrepresentation exists, VA must prove a willful intent on the part of the debtor.  The burden of proof lies solely with VA.  38 C.F.R. §§ 1.962(b), 1.965(b)(1).

The Veteran claims that the creation of the overpayment was not his fault and thus he should not have to repay it.  He believes that because he withdrew from his classes that his obligations to the VA were completed.  However, the Veteran was notified repeatedly that he had complete responsibility over the funds.  Specifically, two of the letters the Veteran received regarding his benefit stated "You are responsible for ALL debts resulting from reductions or terminations of your enrollment even if the payment was submitted directly to the school on his behalf."  As such, the Veteran's obligation regarding the debt created by his termination of his course work is his responsibility.  Further, the Veteran believes that it was the school's responsibility to contact the VA regarding his change in status, however; the original letter that was sent to the Veteran regarding his education benefits stated that he had an obligation to contact both the Veterans certifying official and the VA regarding any change in his status.  Lastly, the Veteran argues that having to repay the obligation would burden him financially because he has just purchased a new home and has bills to pay.  Based on this statement in appears as though the Veteran used a portion of his educational benefits to either pay for his new home or other debt obligations.  Further, the Veteran has not demonstrated that he is in financial hardship.  He has stated that he is gainfully employed and working as a federal employee.  He has stated that he had enough money to purchase a home and has continued to make the mortgage payments.  The Veteran has not stated that he is default or is unable to maintain a minimum standard of living.  

After a thorough review of the evidence, the Board finds that it would not be against equity and good conscience to require this particular Veteran to repay the amount of the overpayment.  The evidence of record supports the VA's contention that the Veteran was solely responsible for the creation of the debt.  Further, the Veteran was unjustly enriched by these funds as he did not use his educational benefit for the original purpose for which it was granted.  The Veteran proposed no arguments that the VA was at fault in creating this debt.  The Veteran registered for classes, de-registered, failed to notify the VA, and used the money for his own personal gain.  The failure to make restitution clearly would result in an unfair gain to the Veteran.  

The Board has also considered the Veteran's arguments that repayment would cause him financial hardship.  Undue financial hardship will be found when collection of the debt will deprive the debtor or family of basic necessities.  Upon review of the Veteran's January 2013 financial status report, the Veteran reported that his monthly income is 2,575.66 and his monthly expenses are $2,851.00, which exceeds his monthly income.  The Veteran lists on his expenses sheet mortgage payments, food, utilities, car insurance, phone, television and internet service, credit card, and car loan.  Based on these factors, the Board finds that the withholding of the balance of the overpayment does not result in undue financial hardship or deprive the Veteran of food, clothing, shelter, or other basic necessities.  The Board emphasizes that the Veteran is expected to accord a debt to VA the same regard given to any other debt.  The Board finds that if the Veteran is able purchase a new home, has phone service of $100 per month and television and cable service of $125 per month, he should be able to repay the overpayment indebtedness as well.

The Board is certainly sympathetic to the fact that repayment of the overpayment will cause additional burden to the Veteran.  However, on VA's own website (see www.va.gov/debtman/Payment_Options.asp), it is noted that a veteran can work out a payment plan to repay any debt owed to VA.  In light of this fact, the Board does not find that the complete recovery of the overpayment would necessarily deprive the Veteran of necessities.  The Board finds that there is no credible evidence of undue financial hardship presented by recoupment of this debt, especially if the Veteran chooses to repay the debt by setting up a payment plan.

The Board finds that the Veteran should be able to repay the overpayment indebtedness based upon the financial information of record.  The record shows that the Veteran has the funds to pay for basic necessities of life.  There is no evidence that the Veteran will be forced to endure a lack of food, clothing, shelter, or medical care for himself or his dependent as a result of the collection of the debt.  Thus, there is no indication that recovery of the overpayment would cause undue hardship.  

The Board is not persuaded that recovery of the overpayment at issue would be unfair, unconscionable or unjust.  The Board finds that, under the principles of equity and good conscience, taking into consideration all of the specifically enumerated elements of 38 C.F.R. § 1.965(a), it would not be unfair to recover the overpayment indebtedness in the amount of $4,852.40. 

The Board finds that the Veteran was at fault in the creation of the overpayment indebtedness.  The Veteran also would be unjustly enriched at the expense of the government if a waiver was granted and recovery of the overpayment indebtedness would not create undue hardship.  The end result in this case would not be unduly favorable or adverse to either the Government or the Veteran.  38 U.S.C.A. § 5107(b).  Accordingly, the Veteran's request for the waiver of recovery of the overpayment of compensation benefits is denied.

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in Barger v. Principi, 16 Vet. App. 132 (2002), the U. S. Court of Appeals for Veterans Claims (Court) held that the VCAA does not apply to waiver-of-overpayment claims, noting that the statute at issue in these type cases is found in Chapter 53, Title 38, of the United States Code, and that the provisions of the VCAA apply to a different Chapter (i.e., Chapter 51).


ORDER

The waiver of recovery of the overpayment of nonservice-connected pension benefits, in the principle amount of $4,852.40, is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


